Title: To James Madison from James Leander Cathcart, 28 December 1801 (Abstract)
From: Cathcart, James Leander
To: Madison, James


28 December 1801, Leghorn. No. 14. Sends enclosures “which will inform you of the trifling occurrences since my last.” Reports “we are amazingly fortunate that none of our merchant vessels have been captured,” as one of the Tripolitan cruisers has been as far west as Cartagena; President is at Toulon, George Washington at Naples, Philadelphia off Tripoli, and Essex guards cruisers at Gibraltar. George Washington is daily expected at Leghorn for convoy duty. Has seen a letter of 5 Dec. from O’Brien to Appleton reporting that all U.S. arrears, both in stores and cash, are paid up to 1801. Impatiently awaits instructions from the president “in the lively hope that the destruction of Tripoli is decreed in just detestation of the iniquity of its government and flattering myself that the new World will teach the old how to negociate with Tyrants.” In postscript adds that he forwards a letter from Barron to the secretary of the navy.
 

   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 2 pp.; docketed by Wagner. Enclosures are Nicolai Christian Nissen’s 12 Nov. letter to Cathcart (2 pp.) stating that he had written a certificate for British consul Bryan McDonogh; Nissen’s 27 Oct. certification (1 p.) that there was no evidence McDonogh had acted contrary to U.S. interests since the war started; Cathcart’s 26 Nov. note to Eaton (1 p.) commenting on the above; Cathcart to Dale, 25 Nov. (2 pp.), enclosing a copy of a letter from Antoine Zuchet, Batavian chargé at Tripoli, 16 Nov. (2 pp.; in French), recounting the wretched conditions there; Cathcart to Barron, 27 Nov. (2 pp.), reporting movements of Tripolitan cruisers; Cathcart to Appleton, 21 Dec. (2 pp.), requesting that Appleton publicize an enclosed extract of a 4 Oct. letter from an anonymous “Gentleman at Tripoli” stating that two Tripolitan cruisers were about to sail; and Cathcart to Dale, 22 Dec. (1 p.), announcing that over twenty U.S. vessels were awaiting escort and enclosing a copy of his 21 Dec. letter to Appleton.


   See Appleton to JM, 12 Dec. 1801, n.


   Barron’s 10 Dec. letter to the secretary of the navy is printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:632–33.


   A full transcription of this document has been added to the digital edition.
